657 N.W.2d 822 (2003)
In re PETITION FOR DISCIPLINARY ACTION AGAINST David J. GHERITY, an Attorney at Law of the State of Minnesota.
No. C5-87-1684.
Supreme Court of Minnesota.
March 13, 2003.

ORDER
On January 7, 2003, this court appointed a referee to conduct a hearing on a petition *823 for disciplinary action filed by the Director of the Office of Lawyers Professional Responsibility against respondent David G. Gherity.
On February 28, 2003, the referee filed with this court his Findings of Fact, Conclusions of Law and Recommendation for Discipline. The referee found that respondent engaged in a pattern of professional misconduct and recommended that respondent be disbarred. The referee also recommended that respondent be suspended from the practice of law under Rule 16(e), Rules on Lawyers Professional Responsibility (RLPR), pending final determination of the appropriate discipline by this court.
Rule 16(e), RLPR, provides that upon a recommendation of disbarment by a referee, "the lawyer's authority to practice law shall be suspended pending final determination of the disciplinary proceeding, unless the referee directs otherwise or the court orders otherwise."
We conclude that temporary suspension under Rule 16(e), RLPR, is appropriate pending a final determination in this matter.
Based upon all the files, records and proceedings herein,
IT IS HEREBY ORDERED that respondent David J. Gherity is suspended from the practice of law in Minnesota pending final determination of the disciplinary proceedings under Rule 16, RLPR. Respondent shall notify his clients of this suspension as required under Rule 26, RLPR.
BY THE COURT:
/s/ Paul H. Anderson
Associate Justice